 1   Jason D. Lamm (018454)
     Law Office of Jason Lamm
 2
     6245 North 24th Pkwy, Ste. 208
 3   Phoenix, AZ 85016-2030
     Tel: (602) 222-9237
 4   Fax: (602) 222-2299
     Email: jlamm@cyberlawaz.com
 5
     David J. Don (016462)
 6
     LAW OFFICE OF DAVID J. DON, PLLC
 7   301 E. Bethany Home Rd., Suite B-100
     Phoenix, Arizona 85012
 8   Tel: 480-948-1212
     Fax: 480-696-7756
 9
     Email: david@azcivilrights.com
10
     Attorneys for Plaintiff Leslie A. Merritt, Jr.
11
                      IN THE UNITED STATES DISTRICT COURT
12                        FOR THE DISTRICT OF ARIZONA
13
     Leslie A Merritt, Jr., a single man,     ) Case No.: CV17-4540-PHX-DGC
14                                            )
                  Plaintiff,                  )        MOTION FOR ISSUE
15         vs.                                )            PRECLUSION
                                              )
16
     State of Arizona, et al.                 )
17                                            )
                  Defendants.                 )
18
           Plaintiff, through undersigned counsel, moves this Court to enter an Order
19
     finding that the Plaintiff has established his factual innocence related to all
20
     accusations of having committed the I-10 Freeway shootings. The Maricopa County
21
     Superior Court's judgment of a Notation of Clearance under A.R.S. § 13-4051 has
22
     resolved the question of Merritt’s responsibility for the accusations, and the Court
23
     should appropriately instruct the jury. The parties can try the issue of probable
24
     cause and damages, but the jury should be advised that Leslie Merritt, Jr. is not the
25
     I-10 Freeway Shooter.
26

27
                                               -1-
28
 1
     I.    Facts
 2
           On January 17, 2020, the Plaintiff filed a Petition for a Notation of Clearance
 3
     under A.R.S. § 13-4051 in Maricopa County Superior Court, case number CR2015-
 4
     144211-001 DT. On January 24, 2020, the State of Arizona filed its response, and,
 5
     on the same day, Merritt filed his reply. On January 29, 2020, the State filed a
 6
     supplemental response. Merritt filed a supplemental memorandum on June 2,
 7
     2020. On June 22, 2020, the parties appeared at oral argument before the Court.
 8
           Throughout the proceeding, the State of Arizona was represented by
 9
     Maricopa County Deputy County Attorney. Deputy County Attorney Barbara
10
     Marshall articulated her ongoing contact with the present civil defense counsel
11
     regarding the Petition at oral argument. She stated, "We have heard concerns from
12
     civil counsel" about the impact of the Notation of Clearance on the civil
13
     matter. (See Exhibit A). The present civil defense counsel chose not to appear,
14
     and Marshall's in-court statements demonstrate that MCAO appropriately
15
     represented the State of Arizona's interests.
16
           On August 13, 2020, after taking the matter under advisement, the Court
17
     granted the Petition:
18

19
              Pursuant to A.R.S. § 13-4051, the record before this Court and the
20            pleadings,

21            IT IS ORDERED:
22            1. That for purposes of the Arizona Department of Public Safety
23
              investigation resulting in the investigative reports regarding
              Leslie Allen Merritt, Jr. and Maricopa County Superior Court
24            Cause Number CR2015-144211-001, Leslie Allen Merritt, Jr. has
              been cleared on any allegation or charge, and such a finding is in
25            the interest of justice;

26

27
                                              -2-
28
 1            2. That the Arizona Department of Public Safety, the Clerk of the
              Maricopa County Superior Court and the Maricopa County
 2
              Maricopa County Attorneys’ Office shall seal the files and all
 3            related police reports, pleadings and information to the
              investigation, arrest and prosecution of Leslie Merritt, Jr. and
 4            each entity shall not release copies of such records to any person
              except upon further order of the Court; and
 5
              3. That the Arizona Department of Public Safety, the Maricopa
 6
              County Superior Court and the Maricopa County Attorneys’ Office
 7            shall seal its file and all reports or information related to this
              report and investigation. Information related to this investigation
 8            and cause number shall be sealed from continued public access,
              either electronically or through a public records request.
 9

10            This is a judgment as to all claims and as to all parties to the
              Petition for the Clearance of Record. No further matters remain
11            pending, and the judgment is entered under Arizona Civil Rule
              54(c).
12

13
              (See Exhibit B).
           The time for appeal has passed, and the ruling has not been appealed. Rule
14
     9(a), Arizona Rules of Civil Appellate Procedure. The judgment is final under
15
     Arizona Rules of Civil Procedure 54(c).
16
     II.   Law
17
           In Arizona, "[c]ollateral estoppel, or issue preclusion, applies when an issue
18
     was actually litigated in a previous proceeding, there was a full and fair opportunity
19
     to litigate the issue, resolution of the issue was essential to the decision, a valid and
20
     final decision on the merits was entered, and there is a common identity of parties."
21

22
     Hullett v. Cousin, 204 Ariz. 292, 297–98, 63 P.3d 1029, 1034–35 (2003). "The

23
     party seeking to assert [issue preclusion][,] bears the burden of establishing the

24
     requisite elements." Kajander v. City of Phoenix, 2010 WL 2573003, at *2 (D. Ariz.

25
     Jun. 22, 2010) (citing State Comp. Fund v. Yellow Cab Co. of Phoenix, 197 Ariz. 120,
     124, 3 P.3d 1040, 1044 (Ct.App. 1999)).
26

27
                                                -3-
28
 1
            The Plaintiff satisfies all the elements and will address each aspect.
 2
     III.   Discussion
 3
            1. The parties actually litigated the issue.
 4
            Under Arizona law, the first element of issue preclusion is whether the "issue
 5
     was actually litigated in the previous proceeding[.]" Hullett, 204 Ariz. at 298, 63
 6
     P.3d at 1035 (citation omitted). When "an issue is properly raised by the pleadings
 7
     or otherwise, and is submitted for determination, and is determined, the issue is
 8
     actually litigated.” Chaney Bldg. Co. v. City of Tucson, 148 Ariz. 571, 573
 9
     (1986)(citing Restatement (Second) of Judgments, Section 27, cmt. d.).
10
            Here, the Court decided Merritt’s Petition for Notation of Clearance for a
11
     finding that he was “wrongfully arrested, indicted or otherwise charged”
12
     under A.R.S. § 13–4051. The factual innocence of Merritt was a necessary part. As
13
     used in A.R.S. § 13–4051, the term "wrongfully" encompasses not only unlawful and
14
     illegal arrests but also arrests "characterized by unfairness or injustice." See State v.
15
     Mohajerin, 226 Ariz. 103, 107–08, 244 P.3d 107, 111–13 (Ariz. Ct. App. 2010). To
16
     determine whether an arrest is "wrongful," the trial court must consider not only
17
     whether probable cause existed during the arrest, but also whether the petitioner
18
     was factually innocent of the crimes for which he was arrested. Id. at 109, ¶ 19. See
19
     also Benderra v. State, 2018 WL 1321500, at *2 (Ariz. Ct. App. Mar. 15, 2018).
20
            The State opposed the Petition for the Notation of Clearance. The parties
21
     submitted pleadings, extensive exhibits, supplemental pleadings, and participated
22
     in oral arguments.
23
            The Superior Court judgment does not indicate whether the Court granted a
24
     Notation of Clearance based on the wrongfulness of the State's arrest, charges, or
25
     both. However, the imprecision is immaterial because the State's position is that the
26

27
                                                -4-
28
 1
     evidence supporting the claim of probable cause to arrest is the same as the evidence
 2
     at the time of charging. (See Joint Pretrial Statement, Doc 334 at 9, Issue 2. (" The
 3
     evidence known to the arresting officers at the time of Merritt’s arrest was not
 4
     materially different than (sic) the evidence presented to the Grand Jury.").
 5
     Regardless, the component of the Court's ruling is a finding of the petitioner's
 6
     innocence.
 7
           2. The State had a Full and Fair Opportunity to Litigate.
 8
           The State had a full and fair opportunity to litigate the Notation of
 9
     Clearance. The State was represented by counsel of the Maricopa County Attorney’s
10
     Office throughout the proceedings, under A.R.S. § 11-532(A) (the county attorney
11
     must attend the superior and other courts within the county "on behalf of the
12
     State”). The State consented to its counsel, and the deputy county attorney
13
     consulted and coordinated with the civil defense counsel. The parties presented
14
     arguments and documents to the Court without limitation, and the State could
15
     appeal. The availability of appeal is important in determining whether there has
16
     been a full and fair opportunity to litigate. United States v. Salemo, 81 F.3d 1453,
17
     1464 (9th Cir.1996); Standefer v. United States, 447 U.S. 10, 23 n. 18, 100 S. Ct.
18
     1999, 2007 n. 18, 64 L. Ed. 2d 689 (1980).
19
           3. The Superior Court’s judgment was essential to the decision.
20
           The party invoking issue preclusion also must demonstrate that the
21
     "resolution" of the "actually litigated" issue was "essential to the [prior] decision[.]"
22
     See Hullett, 63 P.3d at 1035 (citation omitted) (emphasis added). "If an issue was
23
     neither essential nor necessary to the prior judgment, such preclusion is
24
     inappropriate." King v. Superior Court, 138 Ariz. 147, 150, 673 P.2d 787, 790 (1983)
25
     (en banc) (citations omitted). "Whether a ruling is essential must be determined on
26

27
                                                -5-
28
 1
     a case-by-case basis." Garcia v. Gen. Motors Corp., 195 Ariz. 510, 514, ¶ 10, 990 P.2d
 2
     1069, 1073 (App.1999).
 3
           Here, Merritt's factual innocence was necessary to a finding of "wrongful"
 4
     arrest or charges. The term “wrongful” in section 13-4051 has been interpreted by
 5
     the Arizona Court of Appeals as having a “more expansive meaning” than just
 6
     “unlawful” or “illegal.” Mohajerin, 226 Ariz. at 107, 244 P.3d at 111. But a showing
 7
     by the State there was probable cause to support the initial charge can find that the
 8
     charge was not “wrongful” as long as the petitioner is not factually innocent. Id. In
 9
     granting the Notation of Clearance, the Superior Court had to determine that the
10
     Plaintiff was factually innocent of the charges. In Mohajerin, the Arizona Court of
11
     Appeals held that "the trial court erred in failing to consider [appellant's] arguments
12
     that he was falsely accused and actually innocent of the crimes with which he was
13
     charged." Mohajerin, 226 Ariz. at 113, 244 P.3d at 113.
14
           4. The Superior Court judgment was valid and final.
15
           The Superior Court judgment granted the Notation of Clearance and included
16
     the operative language under Rule 54(c), Arizona Rules of Civil Procedure, making
17
     it both a final and valid judgment. Rule 9(a), Arizona Rules of Civil Appellate
18
     Procedure, provides that a notice of appeal must be filed within 30 days. Because
19
     the State chose not to file a notice of appeal, the judgment on the merits constitutes
20
     a valid and final decision on the merits.
21
           5. Common Identity of Parties
22
           The State of Arizona and Leslie Merritt, Jr. were the parties to the Superior
23
     Court proceeding. While the State might argue that the Arizona Department of
24
     Public Safety was not a party to the Notation of Clearance, the position should be
25
     rejected. D.P.S. and the State are a single jural entity. D.P.S. has no rights that are
26

27
                                                 -6-
28
 1
     separate from the State's. D.P.S. is a creation of the Arizona Legislature. See A.R.S.
 2
     § 41-1711, et seq. As a statutorily-created State entity, D.P.S. has only those
 3
     attributes and powers the Legislature has prescribed for it. Cox v. Pima County Law
 4
     Enforcement Merit Sys. Counsel, 27 Ariz. App. 494, 495, 556 P.2d 342, 343 (1976).
 5
     The enabling legislation for D.P.S. does not, however, create new rights or authorize
 6
     it to enforce rights separate from the State as a distinct legal entity. D.P.S. is a non-
 7
     party, and only the State may act. State v. Bryant, 219 Ariz. 514, 516, 200 P.3d
 8
     1011,1013 (App. 2008). D.P.S. is not only wrong but has also argued to this Court in
 9
     other proceedings the diametric opposite position—that it is immune from suit as it
10
     is a non-jural entity. See Key v. State, 2010 WL 5060706 * 5 (App. 2010).
11
     Similar to other departments with no separate and distinct interests besides the
12
     rights afforded to the State, D.P.S. cannot be a party. See Grande v. Casson, 50 Ariz.
13
     397, 72 P.2d 676 (1937) (overruled in part on other grounds in State ex rel. Morrison
14
     v. Thelberg, 87 Ariz. 318, 350 P.2d 988 (Ariz.1960)) (action arising under State
15
     highway code had to be brought against the State itself, not against the Highway
16
     Commission since the commission had no right to sue or be sued); Yamamoto v.
17
     Santa Cruz County Bd. of Supervisors, 124 Ariz. 538, 606 P.2d 28 (App.1979)
18
     (action cannot be brought against a State agency that lacks the authority to sue or
19
     be sued in its own name); Kimball v. Shofstall, 17 Ariz. App. 11, 13, 494 P.2d 1357,
20
     1359 (App. 1972) (the State Board of Education is "not an autonomous body with
21
     the right to sue and to be sued").
22
           The same parties, Merritt and the State of Arizona, participated in the federal
23
     action and the Superior Court action.
24
     IV.   Conclusion
25

26

27
                                                -7-
28
 1
           The Plaintiff requests a jury instruction that the Court has found that Leslie
 2
     Allen Merritt, Jr. has been cleared on any allegation or charge related to the I-10
 3
     Freeway shootings, and such a finding is in the interest of justice.
 4

 5
                        DATED this 23rd day of September 2020.
 6
                                     LAW OFFICE OF JASON LAMM
 7

 8                                    By:   /s/ Jason D. Lamm
                                            Jason D. Lamm
 9                                          Attorney for Plaintiff Leslie Merritt, Jr.
10                                   LAW OFFICES OF DAVID J. DON, P.L.L.C.
11
                                      By:   /s/ David J. Don
12                                          David J. Don
                                            Attorney for Plaintiff Leslie Merritt, Jr.
13

14
                               CERTIFICATE OF SERVICE
15
             I certify that on this 23rd day of September 2020, I electronically
16   transmitted the attached document to the Clerk’s Office using the CM/ECF system
     for filing and transmittal of a Notice of Electronic Filing to the following CM/ECF
17   registrants:
18
                                      Clerk of the Court
19                     United States District Court, District of Arizona
                             Sandra Day O’Connor Courthouse
20                                 401 W. Washington St.
                                     Phoenix, AZ 85003
21

22                                Edward F. Novak, Esq.
                                     Melissa Ho, Esq.
23                               Jonathan G. Brinson, Esq.
                                     Andrew Fox, Esq.
24                                     Polsinelli PC
25                         One East Washington Street, Suite 1200
                                    Phoenix, AZ 85004
26

27
                                               -8-
28
 1        enovak@polsinelli.com; mho@polsinelli.com, jbrinson@polsinelli.com
     Attorneys for Defendant State of Arizona, Heston Silbert, Christopher Kalkowski,
 2
     Frank Milstead, Ken Hunter, Kelly M. Heape, Jennifer Pinnow, Anthony Falcone
 3

 4   By:   /s/ David J. Don
           David J. Don
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                            -9-
28
